The application for a hearing of this cause in this court, after decision by the district court of appeal of the third district, is denied.
In denying such application we deem it proper to say that the appeal was properly disposed of by the district court of appeal on the first ground stated in the opinion. What was said in support of a second ground for affirmance, commencing with "But we may, we think, safely take another view of the question presented," is not at all essential to the maintenance of the judgment of the district court of appeal, and while not intimating any view as to the correctness thereof, we do not desire to be understood by our denial of the application as approving the same. The appeal in this case was manifestly destitute of merit, and the district court of appeal would have been well warranted in penalizing appellant by the imposition of damages for a frivolous appeal, taken purely for delay, as asked by respondent's counsel in his brief.
Henshaw, J., Lawlor, J., and Melvin, J., concurred. *Page 59